Cite as: 575 U. S. ____ (2015)            1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
     TORREY DALE GRADY v. NORTH CAROLINA
       ON PETITION FOR WRIT OF CERTIORARI TO THE

           SUPREME COURT OF NORTH CAROLINA

              No. 14–593.   Decided March 30, 2015


  PER CURIAM.
  Petitioner Torrey Dale Grady was convicted in North
Carolina trial courts of a second degree sexual offense in
1997 and of taking indecent liberties with a child in 2006.
After serving his sentence for the latter crime, Grady was
ordered to appear in New Hanover County Superior Court
for a hearing to determine whether he should be subjected
to satellite-based monitoring (SBM) as a recidivist sex
offender. See N. C. Gen. Stat. Ann. §§14–208.40(a)(1), 14–
208.40B (2013). Grady did not dispute that his prior
convictions rendered him a recidivist under the relevant
North Carolina statutes. He argued, however, that the
monitoring program—under which he would be forced to
wear tracking devices at all times—would violate his
Fourth Amendment right to be free from unreasonable
searches and seizures. Unpersuaded, the trial court or-
dered Grady to enroll in the program and be monitored for
the rest of his life. Record in No. COA13-958 (N. C. App.),
pp. 3–4, 18–22.
  Grady renewed his Fourth Amendment challenge on
appeal, relying on this Court’s decision in United States v.
Jones, 565 U. S. ___ (2012). In that case, this Court held
that police officers had engaged in a “search” within the
meaning of the Fourth Amendment when they installed
and monitored a Global Positioning System (GPS) track-
ing device on a suspect’s car. The North Carolina Court of
Appeals rejected Grady’s argument, concluding that it was
foreclosed by one of its earlier decisions. App. to Pet. for
Cert. 5a–7a. In that decision, coincidentally named State
2                    GRADY v. NORTH CAROLINA

                               Per Curiam

v. Jones, the court had said:
     “Defendant essentially argues that if affixing a GPS to
     an individual’s vehicle constitutes a search of the in-
     dividual, then the arguably more intrusive act of affix-
     ing an ankle bracelet to an individual must constitute
     a search of the individual as well. We disagree. The
     context presented in the instant case—which involves
     a civil SBM proceeding—is readily distinguishable
     from that presented in [United States v.] Jones, where
     the Court considered the propriety of a search in the
     context of a motion to suppress evidence. We con-
     clude, therefore, that the specific holding in [United
     States v.] Jones does not control in the case sub ju-
     dice.” ___ N. C. App. ___, ___, 750 S.E.2d 883, 886
     (2013).
   The court in Grady’s case held itself bound by this rea-
soning and accordingly rejected his Fourth Amendment
challenge. App. to Pet. for Cert. 6a–7a. The North Caro-
lina Supreme Court in turn summarily dismissed Grady’s
appeal and denied his petition for discretionary review.
367 N. C. 523, 762 S.E.2d 460 (2014). Grady now asks us
to reverse these decisions.*
   The only explanation provided below for the rejection of
Grady’s challenge is the quoted passage from State v.
Jones. And the only theory we discern in that passage is
that the State’s system of nonconsensual satellite-based
monitoring does not entail a search within the meaning of
the Fourth Amendment. That theory is inconsistent with
——————
   * Grady aims his petition at the decisions of both North Carolina
appellate courts. See Pet. for Cert. 1. Because we treat the North
Carolina Supreme Court’s dismissal of an appeal for lack of a substan-
tial constitutional question as a decision on the merits, it is that court’s
judgment, rather than the judgment of the Court of Appeals, that is
subject to our review under 28 U.S. C. §1257(a). See R. J. Reynolds
Tobacco Co. v. Durham County, 479 U.S. 130, 138–139 (1986).
                 Cite as: 575 U. S. ____ (2015)            3

                          Per Curiam

this Court’s precedents.
   In United States v. Jones, we held that “the Govern-
ment’s installation of a GPS device on a target’s vehicle,
and its use of that device to monitor the vehicle’s move-
ments, constitutes a ‘search.’ ” 565 U. S., at ___ (slip op.,
at 3) (footnote omitted). We stressed the importance of the
fact that the Government had “physically occupied private
property for the purpose of obtaining information.” Id., at
___ (slip op., at 4). Under such circumstances, it was not
necessary to inquire about the target’s expectation of
privacy in his vehicle’s movements in order to determine if
a Fourth Amendment search had occurred. “Where, as
here, the Government obtains information by physically
intruding on a constitutionally protected area, such a
search has undoubtedly occurred.” Id., at ___, n. 3 (slip
op., at 6, n. 3).
   We reaffirmed this principle in Florida v. Jardines, 569
U. S. ___, ___–___ (2013) (slip op., at 3–4), where we held
that having a drug-sniffing dog nose around a suspect’s
front porch was a search, because police had “gathered . . .
information by physically entering and occupying the
[curtilage of the house] to engage in conduct not explicitly
or implicitly permitted by the homeowner.” See also id., at
___ (slip op., at 9) (a search occurs “when the government
gains evidence by physically intruding on constitutionally
protected areas”). In light of these decisions, it follows
that a State also conducts a search when it attaches a
device to a person’s body, without consent, for the purpose
of tracking that individual’s movements.
   In concluding otherwise, the North Carolina Court of
Appeals apparently placed decisive weight on the fact that
the State’s monitoring program is civil in nature. See
Jones, ___ N. C. App., at ___, 750 S. E. 2d, at 886 (“the
instant case . . . involves a civil SBM proceeding”). “It is
well settled,” however, “that the Fourth Amendment’s
protection extends beyond the sphere of criminal investi-
4                GRADY v. NORTH CAROLINA

                         Per Curiam

gations,” Ontario v. Quon, 560 U.S. 746, 755 (2010), and
the government’s purpose in collecting information does
not control whether the method of collection constitutes a
search. A building inspector who enters a home simply to
ensure compliance with civil safety regulations has un-
doubtedly conducted a search under the Fourth Amend-
ment. See Camara v. Municipal Court of City and County
of San Francisco, 387 U.S. 523, 534 (1967) (housing in-
spections are “administrative searches” that must comply
with the Fourth Amendment).
   In its brief in opposition to certiorari, the State faults
Grady for failing to introduce “evidence about the State’s
implementation of the SBM program or what information,
if any, it currently obtains through the monitoring pro-
cess.” Brief in Opposition 11. Without evidence that it is
acting to obtain information, the State argues, “there is no
basis upon which this Court can determine whether North
Carolina conducts a ‘search’ of an offender enrolled in its
SBM program.” Ibid. (citing Jones, 565 U. S., at ___, n. 5
(slip op., at 7, n. 5) (noting that a government intrusion is
not a search unless “done to obtain information”)). In
other words, the State argues that we cannot be sure its
program for satellite-based monitoring of sex offenders
collects any information. If the very name of the program
does not suffice to rebut this contention, the text of the
statute surely does:
    “The satellite-based monitoring program shall use a
    system that provides all of the following:
      “(1) Time-correlated and continuous tracking of the
    geographic location of the subject . . . .
      “(2) Reporting of subject’s violations of prescriptive
    and proscriptive schedule or location requirements.”
    N. C. Gen. Stat. Ann. §14–208.40(c).
The State’s program is plainly designed to obtain infor-
mation. And since it does so by physically intruding on a
                 Cite as: 575 U. S. ____ (2015)            5

                          Per Curiam

subject’s body, it effects a Fourth Amendment search.
   That conclusion, however, does not decide the ultimate
question of the program’s constitutionality. The Fourth
Amendment prohibits only unreasonable searches. The
reasonableness of a search depends on the totality of the
circumstances, including the nature and purpose of the
search and the extent to which the search intrudes upon
reasonable privacy expectations. See, e.g., Samson v.
California, 547 U.S. 843 (2006) (suspicionless search of
parolee was reasonable); Vernonia School Dist. 47J v.
Acton, 515 U.S. 646 (1995) (random drug testing of stu-
dent athletes was reasonable). The North Carolina courts
did not examine whether the State’s monitoring program
is reasonable—when properly viewed as a search—and we
will not do so in the first instance.
   The petition for certiorari is granted, the judgment of
the Supreme Court of North Carolina is vacated, and the
case is remanded for further proceedings not inconsistent
with this opinion.
                                            It is so ordered.